Citation Nr: 0401312	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for acute anxiety 
reaction/panic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran separated from service in August 
1970.  His separation examination associated with his service 
medical records is dated in June 1970.  The Board notes that 
in a medical record dated in July 1970, the veteran 
experienced an acute anxiety reaction that required 
hospitalization for a two-day period.  In that medical record 
it is noted that the veteran's symptoms improved on bed rest.  
There is nothing in the records associated with the veteran's 
separation examination that pertain to anxiety or anxiety-
related symptoms and nothing else in the veteran's service 
medical records that relate to symptoms manifested by anxiety 
or panic disorder.  

The first indication post-service of disability manifested by 
anxiety and panic disorder appears in the September 1982 
private hospital records, at which time the veteran was 
treated for panic attacks with intermittent chronic anxiety.  
It was noted that the veteran had been experiencing symptoms 
for approximately two weeks at that time.  Since that time to 
date, the veteran has been treated for depression, anxiety, 
and panic disorder.  In a private medical statement by Dr. H. 
Babus dated in January 2002, the physician noted that it was 
most likely that the veteran had been experiencing symptoms 
of panic disorder for many years prior to his hospitalization 
in September 1982 and that it had gone undetected, given that 
panic disorder was not usually diagnosed prior to the mid 
1980s due to a lack of knowledge in that field.  

The Board notes that there are multiple private medical 
records and some VA outpatient records associated with the 
claims folder.  In the interest of ensuring an equitable 
decision, however, the Board has determined that a remand is 
necessary to include a current VA examination and opinion.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law and is applicable to this appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act includes an enhanced duty on the part of VA to notify 
a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  

In addition, it defines the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

The Board hereby directs the RO to complete the following 
directives:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for anxiety 
and/or panic disorder since his 
separation from service in August 1970.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The veteran should be afforded a VA 
mental health examination to determine 
the nature and etiology of the veteran's 
current disability and render an opinion 
as to whether it is at least as likely as 
not that the veteran's current disability 
manifested by symptoms of anxiety, 
depression, and panic disorder, is 
related to the incident noted in service 
of acute anxiety reaction.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




